                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

SHOSHANA ELMORE, individually and )
as next friend of B.B., minor child, )
                                     )
                     Plaintiffs,     )
                                     )
      v.                             )                  Case No. 18-CV-563-CVE-FHM
                                     )
TIMOTHY ROBERTS, an individual,      )
                                     )
                     Defendant.      )

                                      OPINION AND ORDER

        The Joint Motion to Continue Deposition Designations/Videotapes/Interrogatory

Designations, [Dkt. 29], is GRANTED. The Scheduling Order, [Dkt. 10], dates for 11a, b,

d, and e are extended as set forth below. All other Scheduling Order dates are unchanged.

        11a.    7/22/19         DEPOSITION/VIDEOTAPED/INTERROGATORY DESIGNATIONS
                                (Pleading Filed with Deponent Name, Page, and Line Designations)*

        11b.    7/29/19         COUNTER-DESIGNATIONS (Pleading Filed with Deponent Name,
                                Page, and Line Designations)*

        11d.    8/5/19          OBJECTIONS TO DESIGNATIONS (Attorney Meeting to Resolve
                                Objections Required Before Pleading Without Transcript Filed)*

        11e.    8/5/19          TRANSCRIPTS ANNOTATED WITH OBJECTIONS (Submit in Hard
                                Copy to Court)*

        SO ORDERED this 26th day of June, 2019.




* See www.oknd.uscourts.gov under Judge Eagan for clarification regarding 11a, b, d, and e.
